Case 2:21-cv-01816 Document 1-30 Filed 02/26/21 Page 1 of 5 Page ID #:341




            EXHIBIT AD
                      Case 2:21-cv-01816 Document 1-30 Filed 02/26/21 Page 2 of 5 Page ID #:342


Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 2196 (Rev 09/2005)
OMB No. 0651-0056 (Exp 11/30/2020)


Revocation, Appointment, and/or Change of Address of Attorney/Domestic Representative


                                                     The table below presents the data as entered.

                                     Input Field                                                                 Entered
             SERIAL NUMBER                                              86917008
             REGISTRATION NUMBER                                        5075206
             LAW OFFICE ASSIGNED                                        LAW OFFICE 105
             MARK SECTION
                                                                        PUSHTRONEX (see, https://tmng-
             MARK
                                                                        al.uspto.gov/resting2/api/img/86917008/large)
             ATTORNEY SECTION
                                                                        Christina L. Martini
                                                                        444 West Lake Street, Suite 4000
                                                                        Chicago Illinois 60606-0029
             ORIGINAL ADDRESS                                           US
                                                                        3123722000
                                                                        312.984.7700
                                                                        ipdocketmwe@mwe.com
             NEW ATTORNEY INFORMATION
                                                                        By submission of this request, the undersigned REVOKES the power of
             STATEMENT TEXT                                             attorney currently of record, as listed above, and hereby APPOINTS the
                                                                        following new attorney:
             NAME                                                       Timothy J. Gaul
             FIRM NAME                                                  Amgen Inc.
             INTERNAL ADDRESS                                           Trademark Operations
             STREET                                                     One Amgen Center Drive
             CITY                                                       Thousand Oaks
             STATE                                                      California
             COUNTRY                                                    United States
             POSTAL/ZIP CODE                                            91320-1799
             PHONE                                                      805-447-2688
             EMAIL                                                      tmops@amgen.com
             ATTORNEY AUTHORIZED TO COMMUNICATE VIA
             E-MAIL
                                                                        YES

             NEW OTHER APPOINTED ATTORNEYS                              Elsa Lemoine, Richard Person and Stuart L. Watt
             NEW CORRESPONDENCE ADDRESS
             NAME                                                       Timothy J. Gaul
             FIRM NAME                                                  Amgen Inc.
             INTERNAL ADDRESS                                           Trademark Operations
       Case 2:21-cv-01816 Document 1-30 Filed 02/26/21 Page 3 of 5 Page ID #:343


STREET                                 One Amgen Center Drive
CITY                                   Thousand Oaks
STATE                                  California
COUNTRY                                United States
POSTAL/ZIP CODE                        91320-1799
PHONE                                  805-447-2688
EMAIL                                  tmops@amgen.com
AUTHORIZED TO COMMUNICATE VIA E-MAIL   YES
INDIVIDUAL ATTORNEY
DOCKET/REFERENCE NUMBER

SIGNATURE SECTION
SIGNATURE                              /Timothy J. Gaul/
SIGNATORY NAME                         Timothy J. Gaul
SIGNATORY DATE                         03/07/2019
SIGNATORY POSITION                     Senior Counsel
SIGNATORY PHONE NUMBER                 805-447-2688
FILING INFORMATION SECTION
SUBMIT DATE                            Thu Mar 07 15:55:32 EST 2019
                                       USPTO/RAA-XXX.XXX.XXX.XXX
                                       -20190307155532036134-882
                                       58000-620b5a762f5baa227bc
TEAS STAMP                             ef1bb2aca8a246daf528936c8
                                       c50f1e494a15bf971b72f7b-N
                                       /A-N/A-201903071435456750
                                       02
                      Case 2:21-cv-01816 Document 1-30 Filed 02/26/21 Page 4 of 5 Page ID #:344


Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 2196 (Rev 09/2005)
OMB No. 0651-0056 (Exp 11/30/2020)




Revocation, Appointment, and/or Change of Address of Attorney/Domestic Representative
To the Commissioner for Trademarks:
MARK: PUSHTRONEX (see, https://tmng-al.uspto.gov/resting2/api/img/86917008/large)
SERIAL NUMBER: 86917008
REGISTRATION NUMBER: 5075206

The original attorney information:
Christina L. Martini
444 West Lake Street, Suite 4000
Chicago Illinois 60606-0029
US
3123722000
312.984.7700
ipdocketmwe@mwe.com

Original Correspondence Address :
Christina L. Martini
McDermott Will & Emery LLP
444 West Lake Street, Suite 4000
Chicago Illinois 60606-0029
US
3123722000
312.984.7700
ipdocketmwe@mwe.com;cmartini@mwe.com;cvicino@mwe.com;ipdocketchicago@mwe.com


By submission of this request, the undersigned REVOKES the power of attorney currently of record, as listed above, and hereby APPOINTS the
following new attorney: In addition, any additional previously-appointed attorneys that are currently listed in the application are replaced with the
new "Other Appointed Attorneys" listed below.

New attorney information:
Timothy J. Gaul
Amgen Inc.
Trademark Operations
One Amgen Center Drive
Thousand Oaks, California 91320-1799
United States
805-447-2688
tmops@amgen.com (authorized)


New Other Appointed Attorneys:
Elsa Lemoine, Richard Person and Stuart L. Watt

The following is to be used as the correspondence address:
Timothy J. Gaul
Amgen Inc.
Trademark Operations
One Amgen Center Drive
Thousand Oaks, California 91320-1799
United States

805-447-2688
tmops@amgen.com (authorized)
             Case 2:21-cv-01816 Document 1-30 Filed 02/26/21 Page 5 of 5 Page ID #:345


Signature: /Timothy J. Gaul/    Date: 03/07/2019
Signatory's Name: Timothy J. Gaul
Signatory's Position: Senior Counsel
Signatory's Phone Number: 805-447-2688

Serial Number: 86917008
Internet Transmission Date: Thu Mar 07 15:55:32 EST 2019
TEAS Stamp: USPTO/RAA-XXX.XXX.XXX.XXX-20190307155532
036134-88258000-620b5a762f5baa227bcef1bb
2aca8a246daf528936c8c50f1e494a15bf971b72
f7b-N/A-N/A-20190307143545675002
